Dissenting Opinion by
Judge Crumlish, Jr. :
I must respectfully dissent from the result reached by the majority. While I would agree that the mineral rights condemned in the Cambria County eminent domain proceedings are below the surface rights claimed here, the Commonwealth admits that the instant surface rights were not the subject of those proceedings. Thus, Appellants have a cause of action unless the Re*195lease, quoted above, dictates a different result. I do not find this to be the case.
If the intent of the parties is to be culled from the four corners of the Release, I think it is clear that Appellants released only their claim to those interests (the mineral rights and certain minor surface rights not involved here) covered by the condemnation litigation. The Release generally discharges the Commonwealth of all “claims arising out of the eminent domain proceedings of the Commonwealth of Pennsylvania against the lands of plaintiffs in establishing Prince Gallitzin State Park.” While this language could be interpreted to include the surface rights claimed in the instant petition, the subsequent sentence expressly limits the release “to those parcels of land, surface and mineral. . . which are contained in, covered by and the subject of litigation” (listing the docket numbers of the Cambria County eminent domain proceedings). Where a release contains words of general application, which are followed by a specific recital of the subject matter concerned, the words of general application are not to be given their broadest significance, but are to be limited by the specific recitation. Kent v. Fair, 392 Pa. 272, 140 A. 2d 445 (1958); Lancaster Trust Co. v. Engle, 337 Pa. 176, 10 A. 2d 381 (1940).
Much is made of the fact that the Release was drafted by Appellants and, thus, all ambiguities must be construed against them. Notwithstanding my finding that the Release is clear and its scope explicit, a second rule of construction would appear to be more appropriate. Where a release surrenders rights to which a party would otherwise be entitled, it must be strictly construed against the party who would use it as a bar to the assertion of these rights. Wenger v. Ziegler, 424 Pa. 268, 226 A. 2d 653 (1967). Appellants in the instant case have not had the opportunity to have the merits of their claim to more than 2,574 acres of sur*196face land determined, and, unless the Release was clearly a bar, I would not deprive them of that right.
If we must look beyond the language of the Release to determine the intent of the parties, it is interesting that the text of the stipulation of damages entered into refers to a general release to be subsequently executed which would cover “all matters contained in the litigation, 1155 through and including 1163, September Term, 1965.” This, to me, indicates that the release was part of the settlement reached in the condemnation proceedings and would explain that its purpose was part of the consideration of the settlement. Moreover, if the face value consideration paid for the Release is to be determinative of the parties’ intent, I find it equally implausible that Appellants would release their claim to 2,574.3 acres of surface land for $2,000.00, or less than $1.00 per acre.
For the foregoing reasons, I cannot interpret the Release as a bar to the instant petition.
Judge Blatt joins in this Dissent.
Judge Mencer joins in this Dissent.